Citation Nr: 1601244	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for dermatophytic infections of the feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge and in January 2012 the Board issued a decision that, in part, denied the issue of entitlement to an initial compensable rating for dermatophytic infections of the feet.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cit. 2013), in August 2014 the Board vacated that decision and remanded the issue to schedule the Veteran for another hearing.  Subsequently, the Veteran testified at an April 2015 personal hearing before the undersigned Veterans Law Judge.  Copies of the transcripts of the July 2011 and April 2015 hearings are of record.  

In December 2015, the Veteran waived his right to a hearing with the third member of this panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his April 2015 hearing the Veteran asserted that his service-connected dermatophytic infections of the feet were more severely disabling than represented by the present rating.  He contended that he had additional symptoms, including cold sensitivity, as a result of immersion foot or jungle rot.  It was further asserted that separate ratings were warranted under the applicable criteria for cold injuries.  As the Veteran's claims concerning additional symptoms due to his service-connected disability have not been fully addressed by VA examination, further development is required prior to appellate review.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate VA treatment records since June 2010 with the record.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected dermatophytic infections of the feet.  Based on examination, interview of the Veteran, and a review of the available record, the examiner should identify/diagnose any residual foot disability currently found on examination or that has been presented during the appeal period and address whether such symptoms, including cold sensitivity as a result of immersion foot or jungle rot, are manifestations of the service-connected disability or are otherwise associated with active service.  Applicable diagnostic testing must be completed, unless an explanation is provided addressing why such studies are not required for an adequate opinion.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal with consideration of all pertinent laws and regulations concerning separate rating evaluations.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
	PAUL SORISIO	MATTHEW W. BLACKWELDER
	Acting Veterans Law Judge	Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


